DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 08/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 05/13/2022. Claims 1-4, 6-7, 12-14, and 17-20 were amended. Claims 1-20 are currently pending and are subject to the non-final Office Action below. 

	

	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 17-26 of Applicant’s Response, filed 08/11/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 101 rejection of Claims 1-20 have been withdrawn. Examiner noting the limitations of “authenticating” and  “upon authenticating” as the features which make the claim eligible. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, independent Claims 1, 13, and 17 recite the limitations of “authenticating the first driver computing device via the provider mobile application by comparing credentials transmitted via the provider mobile application with stored authentication information associated with a digital provider account corresponding to the first driver computing device” and “upon authenticating the first driver computing device and determining that the first driver computing device is in the available state, determining, via a global positioning system associated with the first driver computing device, that the first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers”. 
The closest description of the feature of authenticating the first driver computing device appears to be paragraph 55 and 76 of the specification.
Paragraph 55 states “Driver account data 318 may include any suitable information associated with driver accounts, such as contact information (e.g., real names and addresses), user names and passwords (or other authentication information), payment collection information (e.g., bank account information), vehicle information (e.g., models and colors of cars the drivers utilize, maximum capacity of the cars of the drivers), merchandise offered by the drivers, whether the drivers are available to transport passengers, whether the drivers have opted for automatic acceptance of transportation requests (whereby the backend server 302 may assign a transportation request to the driver without waiting for the driver to indicate acceptance of a request), or other suitable information.”
Paragraph 76 states “When a passenger opens the passenger application, the backend server 302 may log the passenger in based on a comparison of authentication information provided by the passenger computing device 104 with authentication information stored in passenger account data 316. The passenger may then request a ride. The request is received by the backend server 302 and stored in transportation request data 320.”
The specification supports driver authentication information and authenticating a passenger by comparing passenger credentials with stored passenger authentication data. Thus, the specification does not support “authenticating the first driver computing device via the provider mobile application by comparing credentials transmitted via the provider mobile application with stored authentication information associated with a digital provider account corresponding to the first driver computing device”.
Accordingly, the limitations emphasized above are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Dependent claims 2-12, 14-16, and 18-20 inherit the rejection as they do not cure the deficiencies of the independent claims. 
	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Previously cited prior art and current available prior art alone or in combination fail to disclose every element of the independent claims. Examiner specifically noting the limitations of “tracking, via the global positioning system of the first driver computing device, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining, utilizing the one or more backend servers, compensation for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued during the first time period for servicing the at least one ride” as the elements not taught in available prior art. 
The following are closest prior art:
Brinig et al. (US 20180101925 A1) taught tracking a driver and a passenger location to determine if they were located within geo-fences and if they were, the driver and passenger would initiate late binding state. However, Brinig does not teach the limitations Examiner noted above. 
“Uber Guarantees Dissected” dated April 21, 2016 by Scott Maldegiam (herein “Maldegiam”) taught compensation for a driver if the driver serviced a geographic zone during a time period. However, Uber Guarantees Dissected does not teach the limitations Examiner noted above.
Scicluna (US 2016/0247247) taught allocating vehicles within a fleet towards a hot zone where demand is expected to be high. The vehicle locations would be tracked to determine proximity to hot zone and then, a score would be assigned to determine whether the vehicle would be selected to service a ride. However, Scicluna did not teach the limitations Examiner noted above.
Lyft Hourly Guarantee Explained (Lyft Hourly Guarantee Explained!! - YouTube) published March 15, 2016 taught drivers opt-in to a guaranteed hourly rate if they service 1 ride within the coverage area during a time period. However, the Youtube video does not teach the limitations Examiner noted above.
Observer (Uber Drivers Boycott After Fare Cuts Slash Earnings Below Minimum Wage | Observer) published January 19, 2016 taught guarantee hours, gross fares per hour, and minimum trips per hour. However, the Observer does not teach the limitations Examiner noted above.
Verma et al. (US 2019/0154454) is not available as prior art as the effective date for the PGPub is 11/22/2017. See figure 4 where Verma teaches a timed “dynamic expedition” where drivers locations are tracked and used to determine whether guaranteed imbursement is greater or less than normal fare rates. 
Paulucci et al. (US2016/0171574) teaches authenticating a driver computing device by comparing credentials with stored authentication information. However, Paulucci does not teach the limitations Examiner noted above.
Khanna et al. (US2015/0206267) teaches displaying on a driver computing device a map with driver device locations relative to geographical limitations. However, Khanna does not teach the limitations Examiner noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628